Filed 4/18/22 Marriage of Chavez CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




 In re the Marriage of RUDOLFO and LEAH CHAVEZ.                                                 C090325


 RUDOLFO CHAVEZ,                                                                     (Super. Ct. No. STA-FL-
                                                                                       DWC-2014-0005424)
                    Respondent,

           v.

 LEAH CHAVEZ,

                    Appellant.




         Appellant Leah Chavez appeals from a trial court order bifurcating the issue of
marital status and ordering termination of the same. Appellant contends the trial court
lacked the authority to “bifurcate and terminate the parties’ marital status” on its own
motion. In so doing, she argues, the trial court denied her due process right to “notice
and . . . opportunity to prepare and argue against bifurcation.” We affirm the trial court’s
order.


                                                             1
                                      DISCUSSION
       California Rules of Court, rule 5.390(a) states that on noticed motion of a party,
using form FL-300, “Request for Order,” “the stipulation of the parties, case
management, or the court’s own motion, the court may bifurcate one or more issues to be
tried separately before other issues are tried.” (Italics added.) Accordingly, the court had
the authority to bifurcate and terminate the parties’ marital status on its own motion.
       Moreover, “[c]onsistent with the legislative policy favoring no fault dissolution of
marriage, only slight evidence is necessary to obtain bifurcation and resolution of marital
status. On the other hand, a spouse opposing bifurcation must present compelling
reasons for denial.” (Gionis v. Superior Court (1988) 202 Cal.App.3d 786, 790.)
Here, appellant objected to the court terminating the parties’ marital status because, she
argued, it would cause her to lose her health insurance. The court noted they already
discussed terminating the parties’ marital status at the settlement conference. During that
discussion, the court agreed to “carv[e] out the health insurance and the life insurance for
when [the parties returned] in two weeks.” On this record, we conclude appellant’s stated
concern failed to present a “compelling reason” for the court not to terminate the parties’
marital status.




                                             2
                                      DISPOSITION
       The trial court order bifurcating and terminating the parties’ marital status is
affirmed. Respondent is entitled to costs on appeal. (Cal. Rules of Court, rule
8.278(a)(1), (2).)



                                                   /s/
                                                  HOCH, J.



We concur:



 /s/
ROBIE, Acting P. J.



 /s/
KRAUSE, J.




                                              3